Nuuez, J. (dissenting).
After trial the court below found: (1) that Oilers working on landfill and construction job sites are engaged in a more hazardous employment than Oilers working on inside stationary equipment; (2) that the Civil Service Commission had a rational basis for refusing to classify the petitioners to the title of Oiler (Portable); (3) that there was *335no illegality, arbitrariness or abnse of discretion by the commission in creating the classification of Oiler (Portable) .and Oiler (Stationary) and (4) that there is a rational basis upon which the commission can refuse to reclassify petitioners to the title of Oiler (Portable). Review of the action of the commission is limited to whether its determination is in accordance with law or arbitrary or capricious. “ All that is required is that the agency’s determinations have a rational basis in the 'record ’ before it and that its determinations not he arbitrary or capricious ”. (Matter of Colton v. Berman, 21 N Y 2d 322, 334. See, also, CPLR 7803, snbd. 3; Matter of Fink v. Cole, 1 N Y 2d 48, 52, 53; Matter of Going v. Kennedy, 5 A D 2d 173, 176, affd. 5 N Y 2d 900; Matter of Chung Tiam Fook v. Herman, 212 N. Y. S. 2d 939, 941; 1 N. Y. Jur., Administrative Law, § 178, p.p. 594, 595.) In my opinion the record supports the trial court’s findings.
The judgment appealed from should be affirmed.
Eager and Capozzoli, JJ., concur with Stevens, P. J.; Nunez, J., dissents in opinion in which McGtvern, J., concurs.
Judgment reversed on the law, with $50 costs and disbursements to appellants, the judgment vacated, and petitioners granted the relief demanded in the petition. Findings of fact inconsistent with this determination are hereby reversed .and vacated and new findings made consistent herewith. Settle order on notice.